Citation Nr: 0414550	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including bipolar disorder, Type II, 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In September 2003, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing at the RO.  
He subsequently submitted a statement outlining stressful 
experiences and noise exposure during service.  His wife also 
submitted a statement reporting on his symptoms.  These 
statements have not been considered by the RO and the veteran 
has not waived RO consideration.  Therefore, the case must be 
returned to the RO so it may consider all the evidence.  

The veteran's service personnel file shows that he was 
assigned to Company E, Signal Company, 5th Special Forces 
Group (Airborne), 1st Special Forces, United States Army, 
Pacific, from January 24, 1968 to July 19, 1968.  Since this 
period would include the 1968 Tet offensive, it is desirable 
to request stressor verification.  

Moreover, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pursuant to VCAA, VA should obtain medical 
examinations and opinions.  38 U.S.C.A. § 5103A(d) (West 
2002).  VA clinical notes show that the veteran has had 
various diagnoses for treatment purposes.  He should be 
afforded a psychiatric examination to definitively determine 
whether he has post-traumatic stress disorder (PTSD) or not, 
and whether any psychiatric disability he might have is 
related to service.  VA should also examine the veteran to 
determine whether he has a hearing loss and, if he does, its 
origin.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should review the veteran's 
September 2003 hearing testimony and 
subsequent statement of October 2003 and 
list the claimed stressors.  These should 
be forwarded to the Center for Unit 
Records Research (CURR), along with a copy 
of the veteran's service personnel record, 
Enlisted Qualification Record, DA Form 20.  
CURR should be asked to verify the 
stressors claimed by the veteran.  

3.  After a response has been obtained 
from CURR, the veteran should be scheduled 
for a VA psychiatric examination for PTSD.  
The claims folder should be made available 
to the examiner for review.  All tests and 
studies required to respond to the 
following questions should be conducted.  
The examiner should explain opinions on 
the following:  
?	Is it at least as likely as not that 
the veteran has PTSD?  If the 
examiner is of the opinion that the 
veteran does not have PTSD, he should 
so state with an explanation.  
?	What is the veteran's correct current 
psychiatric diagnosis?  
?	Is it at least as likely as not that 
the veteran's current psychiatric 
disability had its onset during his 
active service?  

4.  The veteran should be scheduled for a 
VA examination of his claimed hearing 
loss.  The claims folder should be made 
available to the examiner for review.  All 
tests and studies required to respond to 
the following questions should be 
conducted.  The examiner should explain 
opinions on the following:  
?	Is it at least as likely as not that 
the veteran has a hearing loss 
disability within the meaning of the 
applicable regulations?  
?	Is it at least as likely as not that 
the veteran has a hearing loss 
disability as a result of noise 
exposure during service?  If the 
examiner is of the opinion that part 
of the hearing loss is due to injury 
in service, he should express an 
opinion as to the percentage of the 
current disability which is due to 
service injury.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



